Case 1:19-cr-00499-ALC Document 70 Filed 09/03/21 Page 1of1

 

LAW OFFICE OF
JESSE M. SIEGEL
(Tel) 212-207-9009 299 Broadway, Suite 800
(Fax) 212-619-6742 New York, New York 10007 JesseMSiegel@aol.com

August 31, 2021

BY ECF

Hon. Andrew L. Carter, District Judge
United States District Court for the
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

 

Re: United States v. Jose Martes, 19 Cr. 499 (ALC).
Dear Judge Carter:

I represent Jose Martes, who is scheduled to be sentenced on September 14, 2021. Mr.
Martes requests that I be relieved as his counsel and that new counsel be appointed for him. I
concur with his request, as we have had a breakdown in our communication which I do not
believe can be repaired. While this will cause a delay in sentencing, Mr. Martes faces a five-year
mandatory minimum sentence and has not yet served that amount of time.

Thank you for your attention.

Very truly yours,

/s/
Jesse M. Siegel

A \ae QW Com BAN \S aroun Ne .

OAS ve cee . :
o—~

q-2-2\

 

 

 
